LANDAUER, INC.
PERFORMANCE BASED
RESTRICTED STOCK AWARD AGREEMENT
UNDER LANDAUER, INC. INCENTIVE COMPENSATION PLAN

Landauer, Inc., a Delaware corporation (the “Company”), hereby grants to [     ]
(the “Holder”) as of [    ] (the “Grant Date”), pursuant to the provisions of
the Landauer, Inc. Incentive Compensation Plan (the “Plan”), a restricted stock
award (the “Award”) of  [    ] shares of the Company’s Common Stock, $.10 par
value (“Shares”), upon and subject to the restrictions, terms and conditions set
forth below.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Holder shall (a) accept this Agreement by executing it in the space
provided below and returning it to the Company and (b) if requested by the
Company, execute and return one or more irrevocable stock powers to facilitate
the transfer to the Company (or its assignee or nominee) of the Shares subject
to the Award if Shares are forfeited pursuant to Section 4 hereof or if required
under applicable laws or regulations.  As soon as practicable after the Holder
has executed this Agreement and, if requested by the Company, such stock power
or powers, and returned the same to the Company, the Company shall cause to be
issued in the Holder’s name the total number of Shares subject to the Award.

2. Rights as a Stockholder.  The Holder shall have the right to vote the Shares
subject to the Award unless and until such Shares are forfeited pursuant to
Section 4 hereof.  Dividends or other distributions with respect to such Shares
(including, without limitation, regular cash dividends, a stock dividend or
stock split) shall be subject to the same restrictions as the Shares with
respect to which such dividend or other distribution was made (and if the Holder
shall have received such dividend or other distribution, the Holder shall
deliver the same to the Company and shall, if requested by the Company, execute
and return one or more irrevocable stock powers related thereto) and shall be
paid (without interest) to the Holder as soon as practicable after the vesting
of the Shares.

3. Custody and Delivery of Certificates Representing Shares.  The Shares subject
to the Award shall be held by the Company or by a custodian in book entry form,
with restrictions on the Shares duly noted, until such Award shall have vested
pursuant to Section 4 hereof, and as soon thereafter as practicable, the vested
Shares shall be delivered to the Holder as the Holder shall
direct.  Alternatively, in the sole discretion of the Company, the Company shall
hold a certificate or certificates representing the Shares subject to the Award
until such Award shall have vested, in whole or in part, pursuant to Section 4
hereof, and the Company shall as soon thereafter as practicable, deliver the
certificate or certificates for the vested Shares to the Holder and destroy the
stock power or powers relating to the vested Shares delivered by the Holder
pursuant to Section 1 hereof.  If such stock power or powers also relate to
unvested Shares, the Company may require, as a condition precedent to delivery
of any certificate pursuant to this Section 3, the execution and delivery to the
Company of one or more stock powers relating to such unvested Shares.  The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to the delivery of Shares to the Holder.




1

--------------------------------------------------------------------------------

 

4. Vesting.

(a) The Shares subject to the Award shall vest upon the achievement of certain
performance milestones outlined on the attached “Landauer Inc. Performance Based
Restricted Stock” as measured on [     ] (the “Measurement Date”).

(b) If the Holder ceases to be employed by the Company, the Award shall vest, if
at all, in accordance with the terms and conditions set forth in the Plan as of
the date hereof.  

5. Additional Terms and Conditions of Award.

5.1. Nontransferability of Award.  Prior to the vesting of the Shares subject to
the Award, such Shares may not be transferred by the Holder other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company.  Except to the extent permitted by the
foregoing, such unvested Shares may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate or encumber or
otherwise dispose of such Shares, the Award and all rights thereunder shall
immediately become null and void.

5.2. Investment Representation.  The Holder hereby represents and covenants that
(a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any Shares hereunder or (y) is true
and correct as of the date of any sale of any such Shares, as applicable.  As a
further condition precedent to the delivery to the Holder of any Shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Board or the Committee shall in its sole discretion deem necessary or advisable.

5.3. Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of such
Shares, the Shares subject to the Award shall not vest or be delivered, in whole
or in part, unless such listing, registration, qualification, consent, approval
or other action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.



2

--------------------------------------------------------------------------------

 

5.4. Overachievement Award Opportunity.    You will be granted an
overachievement award of up to 200% of the performance shares of the Company’s
Common Stock, $.10 par value in the event that the overachievement as outlined
on the attached “Landauer Inc. Performance Based Restricted Stock” performance /
payout matrix has been achieved.  

5.5. Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continue as an employee of the Company.

5.6. Decisions of Board or Committee.  The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the
Award.  Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

5.7. Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith.  The Holder hereby
acknowledges receipt of a copy of the Plan.

5.8. Clawback Policy.  The Holder acknowledges that the Holder has read the
Company’s Recoupment and Forfeiture of Incentive Compensation Policy (the
“Clawback Policy”).  In consideration of the grant of the Award, the Holder
agrees to abide by the Company’s Clawback Policy and any determinations of the
Committee pursuant to the Clawback Policy.  Without limiting the foregoing, and
notwithstanding any provision of this Agreement to the contrary, (a) to the
extent that the Holder engaged in conduct that causes significant losses or
reputational harm to the Company, the Committee will determine whether, and to
what extent, recoupment of any incentive award (as defined in the Clawback
Policy and including this Award) received by or paid to the Holder may be
appropriate based on the facts and circumstances involved, and (b) if any of the
financial statements of the Company are required to be restated, resulting from
errors, omissions, or fraud, the Committee may in its discretion, to the extent
the Committee determines that the Holder’s gross negligence or misconduct caused
or contributed to the need for the financial restatement, direct that the
Company recover all or a portion of any incentive award, including this Award,
received by or paid to the Holder with respect to the 36 month period following
the first issuance or filing of the financial results required to be restated
(such amount being recovered, the “Clawbacked Compensation”).  The Company may
recover the Clawbacked Compensation by (a) seeking recoupment from the Holder,
(b) by reducing the amount that would otherwise be payable to the Holder under
any compensatory plan, program, or arrangement maintained by the Company, (c) by
withholding payment to the Holder of future increases in compensation (including
the payment of any discretionary bonus amount) or grants to the Holder of
compensatory awards that would otherwise have been made; or (d) by any
combination of the remedies set forth in (a), (b) or (c).  The foregoing
remedies are in addition to and separate from any other relief available to the
Company due to the Holder’s gross negligence or misconduct.  Any determination
by the Committee with respect to the foregoing shall be final, conclusive and
binding upon the Holder and all persons claiming through the Holder.

 

6. Miscellaneous Provisions.



3

--------------------------------------------------------------------------------

 

6.1. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.

6.2. Notices.  All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Landauer, Inc., 2 Science
Road, Glenwood, Illinois 60425, Attention:  President, and if to the Holder, to
the last known mailing address of the Holder contained in the records of the
Company.  All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with confirmation of receipt, (c) by mailing in the United States
mails or (d) by express courier service.  The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission, or upon receipt by the party
entitled thereto if by United States mail or express courier service; provided,
however, that if a notice, request or other communication is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

6.3. Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
conflicts of laws principles.

6.4. Counterparts.  This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

 

 

 

 

LANDAUER, INC.

 

 

 

 

By:

 

 

 

Dan Fujii, VP Controller and CAO

 

 

Acknowledgment, Acceptance and Agreement:

 

By signing below and returning this Agreement to Landauer, Inc., Inc. at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Award granted to me and agree to be bound by the terms and
conditions of this Agreement and the Plan.

 

 

 

____________________________________

 [     ]            Holder

 



4

--------------------------------------------------------------------------------